FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingSeptember 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons Following a revaluation of the cash element of the notional investment held within the GSK 401K plan (The Plan), which is notionally held in GSK American Depositary Shares (ADSs), the Administrators of the Plan notified GlaxoSmithKline plc and the under-mentioned Persons on 16 September 2013 of the following increase in the notional allocation of ADSs on 13 September 2013 at a price of $51.41 per ADS:- Director/PDMR Number of ADSs Connected Person Number of ADSs Dr M Slaoui - Dr K Slaoui 4 This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a) and (c). S M Bicknell Company Secretary 16 September 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:September 16, 2013 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
